FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                  TENTH CIRCUIT                             May 3, 2012

                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court

 UNITED STATES OF AMERICA,

        PlaintiffAppellee,

 v.                                                         No. 10-3333
                                                 (D.C. No. 6:05-CR-10049-MLB-1)
 JACKIE D. TATE, a/k/a Isa Sulamun                           (D. Kan.)
 Zaid Harbah,

        DefendantAppellant.



                                        ORDER


Before LUCERO, SEYMOUR, and EBEL, Circuit Judges.


      In this appeal, Jackie Tate sought conditional release under 18 U.S.C.

§ 4243(f)(2). Tate has since been conditionally released under that statute. Because there

is no longer any relief this court can provide Tate, the appeal is hereby DISMISSED as

moot. See United States v. Juvenile Male, 131 S. Ct. 2860, 2864 (2011).


                                         Entered for the Court



                                         Carlos F. Lucero
                                         Circuit Judge